Advisory Action
Acknowledged is the applicant’s after final response filed on April. 26, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 15, 19, and 20. As the changes demand further search and consideration, their entry at this stage of prosecution has been denied.
The proposed amendments would be sufficient to overcome the outstanding 112 rejections, if submitted in a proper response. Regarding those amendments reciting the “lower ends of four corners…”, the examiner observes that the description of this embodiment uses reference numerals, like “R surface” and “100b2,” which do not appear in any of the corresponding drawings of Figures 3A-F. As such, one cannot fully apprehend the scope and tenor of the proposed language. The examiner prescribes submitting replacement drawings for Figures 3 which accurately depict the claimed phenomenon by incorporating each reference numeral invoked by paragraphs [0129-0131]. 
If properly claimed and supported by the drawings, the concept of the mask (100) only contacting the substrate (200) at its four corners to suppress damage to the latter, elaborated by paragraph [0130], would appear to overcome the deliverances of the cited prior art. Further search and consideration would be warranted, however.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716